Reasons for Allowance
	Claims 3, 10, 14 and 19 are cancelled.
	Claims 1-2, 4-9, 11-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “identifying and selecting one or more key regions of the rock sample based on one more attributes of the rock sample; analyzing one or more large-area, low-resolution micrographs of the rock sample obtained with large-area, low resolution microscopy and identifying and geo- locating areas requiring higher-resolution imaging, wherein the low-resolution microscopy comprises at least one of optical microscopy and low-magnitude backscatter election microscopy; selecting one or more analysis regions from the areas requiring higher-resolution imaging based on attributes of the areas requiring higher-resolution imaging; using multi-spectral imaging on the one or more analysis regions and thereby obtaining a corresponding one or more high-resolution, multi-spectral image; simultaneously processing the one or more high-resolution, multi-spectral image for object identification of rock sample features, and elemental and mineralogical mapping; and upscaling the corresponding one or more high-resolution, multi-spectral image and thereby geo-locating one or more features of the rock sample to the one or more key regions of the rock sample.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665